Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-6 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information.  Claims 3 and 10 recite the mathematical combination of information of a particular content to achieve a result.  Claims 4 and 11 recite the display of information of a particular content derived from the preceding claim on a generic display.  Claims 5 and 12 recite the result is related to the physical phenomenon of Cherenkov radiation, thereby classifying the information of particular content derived in claims 3 and 10.  Claims 6 and 13 recite the display of information of a particular content via projection.  This judicial exception is not integrated into a practical application because claims 3-6 and 10-13 do not recite a particularly inventive technology to achieve the results recited.  The claims are so written to encompass the mere collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information and therefore are not integrated into a particular practical application . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass only that which has been held to be an abstract idea in accord with the exemption pointed out above.  Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 5, 9, 10, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 9 recite that coupling optics are used to achieve a particular result.  The claim does not recite a further feature of the apparatus, but rather the result which may be achieved by using the apparatus.  Claims 3 and 10 recite the mathematical combination of spectra.  Performing a mathematical operation on the result of a measurement produced by the apparatus of claims 1 and 7 does not impart a further limitation on the apparatus itself.  Claims 5 and 12 recite a difference between light spectra is related to Cherenkov radiation.  These claims therefore recite the content of information derived from a measurement produced by the use of the apparatus and do not impart a further limitation on the apparatus itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest an apparatus for collection and analysis of cathodoluminescence (CL) light produced by a transmission electron microscopy (TEM) sample in an electron microscope, comprising: a spectrograph having an entrance plane, the spectrograph being configured to produce a light spectrum comprising a two-dimensional image of light intensity wherein one axis of the image corresponds to light wavelength and the other axis corresponds to a spatial coordinate of the light entering the entrance plane of the spectrograph; a first fiber optic cable having a first receiving end configured to carry first CL light emitted from a first TEM sample surface, and a first transmitting end configured to couple the first CL light into the spectrograph; and a second fiber optic cable having a second receiving end configured to carry second CL light emitted from a second TEM sample surface where the transmitted TEM electron beam exits, and a second transmitting end configured to couple the second CL light into the spectrograph; wherein the first and second transmitting ends are positioned such that the spectrograph produces a first light spectrum for the first fiber optic cable and a separate light spectrum for the second fiber optic cable as recited in claim 1 and similarly recited in claim 7.  Claim 8 is allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881